IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,612-01




EX PARTE ELOY JASSO CEDILLO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-0256-03-D IN THE 206TH DISTRICT COURT
FROM HIDALGO COUNTY




           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
aggravated sexual assault of a child and eight counts of indecency with a child and sentenced to 25
years’ confinement on the aggravated sexual assault count and 15 years’ confinement on the
indecency counts.  The Thirteenth Court of Appeals affirmed his convictions.  See Cedillo v. State,
No. 13-03-00689-CR, (Tex. App. – Corpus Christi, 2007, pet ref.) (not designated for publication.)
            Applicant alleges inter alia that counsel was ineffective for failing to object to the admission
of extraneous offense evidence in the guilt phase.  Also, Applicant alleges that counsel was
ineffective for failing to request that limiting instructions be given with regards to the jury’s use of
the extraneous offense evidence when the evidence was admitted and again in the court’s final jury
charge. 
            Pursuant to this Court’s second remand order, the trial court entered supplemental findings
of fact and conclusions of law recommending that relief be denied.  This Court has undertaken an
independent review of all the evidence in the record.  We agree that relief should be denied. 
However, we decline to adopt findings Nos. 27, 33, and 34 and conclusions Nos. 1 and 2 because
either they are not supported by the record or they are contrary to the law.  Based upon the trial
court’s remaining findings of fact and conclusions of law, as well as our own independent review
of the record, we deny relief.
 
Filed: December 16, 2009
Do not publish